DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jang et al., (US Pub. 2013/0073293).
Regarding claim 1, Jang discloses a voice control method, comprising: 
obtaining a voice command (Fig. 6, [0110][0119][0123] receiving a voice command); 
analyzing the voice commands and generating a control instruction based on the voice command (Fig. 6, [0109][0110][0119][0122][0123][0130][0131][0136]-[0140] analyzing the voice command and generating a control signal);
transmitting the control instruction to a test device, wherein the control instruction is configured to control the test device to perform corresponding actions (Fig. 6, [0119][0122]-[0125][0136]-[0140] performing near-field wireless communication and outputting a control signal for controlling the selected device  to perform a function corresponding to the received voice command).
Regarding claim 2, Jang discloses the method according to claim 1, and Jang further discloses:
wherein analyzing the voice commands comprising: 
storing keywords in a database, wherein each keyword is corresponding to a preset voice command ([0098][0099][0101]-[0105][0110] a set of commands may be stored in  command databases); and 
obtaining one or more keywords corresponding to the voice commands by matching the voice command to the preset voice command; obtaining a command sentence based on the one or more keywords corresponding to the voice commands ([0098][0099][0101]-[0105][0110] “the command databases may include a channel-related command database for controlling a broadcasting program, a map-related to command database for controlling a navigation program, a game-related command database for controlling a game program”); and generating the control instruction based on the command sentence ([0098][0099][0101]-[0105][0110] “the command databases … may exist according to the number of pieces of content which may be executed in the electronic device”). 
Regarding claims 8-9 and 15-16, Claims 8-9 and 15-16 are the corresponding system and medium claims to method claims 1-2. Therefore, claims 8-9 and 15-16 are rejected using the same rationale as applied to claims 1-2 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 10, 11, 17, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jang et al., (US Pub. 2013/0073293) in view of Park et al., (US Pub. 2019/0114137).
Regarding claim 3, Jang discloses the method according to claim 2.
Jang does not explicitly teach, however, Park does explicitly teach:
wherein each of the keywords stored in the database has an ID, generating the control instruction based on the command sentence comprises combining the keywords corresponding to the voice command according to an order of the ID of each keyword if there are two or more keywords corresponding to the voice command (Park, Fig. 3, [0021][0062] commands have identified an operation associated with safety control of a vehicle, real-time processing, information verification, and sharing information with another vehicle). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of controlling using voice commands as taught by Jang with the method of defining preset operation processing order of commands as taught by Park to provides a user input processing apparatus and a user input processing method for a vehicle that effectively processes user input such that user convenience is improved (Park, [0008]).
Regarding claim 4, Jang discloses the method according to claim 2.
Jang does not explicitly teach, however, Park does explicitly teach:
wherein generating the control instruction based on the command sentence comprises combining the keywords corresponding to the voice command according to an order in which each keyword occurs in the voice command (Park, Figs. 3 and 4, [0077][0095][0109] determining the execution sequence of the first operation command and the second operation command, based on a preset operation processing order; [0021][0062] the preset operation processing order may be defined as the order of an operation associated with safety control of a vehicle, an operation associated with real-time processing, an operation associated with information verification, and an operation associated with sharing information with another vehicle).
Regarding claims 10-11 and 17-18, Claims 10-11 and 17-18 are the corresponding system and medium claims to method claims 3-4. Therefore, claims 10-11 and 17-18 are rejected using the same rationale as applied to claims 3-4 above.

Claims 5-7, 12-14, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jang et al., (US Pub. 2013/0073293) in view of Dong et al., (US Pub. 2011/0125503).
Regarding claim 5, Jang discloses the method according to claim 1.
Jang does not explicitly teach, however, Dong does explicitly teach:
outputting the voice command by a speaker ([0035] “providing a synthesized speech echo repeating the received voice command via the audio output device”).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of controlling using voice commands as taught by Jang with the method of providing auditory feedback as taught by Dong to utilize an audio input device to interact with a user quickly, reliably, and intuitively (Dong, [0037]).
Regarding claim 6, Jang in view of Dong discloses the method according to claim 5. Jang further discloses:
configuring parameters of the speaker, and the voice command is outputted based on the parameters of the speaker ([0092] “The audio output unit 152 can output audio data received … in an audio signal receiving mode and a broadcasting receiving mode” which are indicative of “parameters of the speaker”).
Regarding claim 7, Jang discloses the method according to claim 2.
Jang does not explicitly teach, however, Dong does explicitly teach:
obtaining a feedback voice according to a state how the control instruction is performed; and outputting the feedback voice (Dong, [0036] “the voice command recognition process 200 provides feedback to the user which indicates a successful result”).
Regarding claims 12-14, Claims 12-14 are the corresponding system claims to method claims 5-6. Therefore, claims 12-14 are rejected using the same rationale as applied to claims 5-6 above.
Regarding claims 19-20, Claims 19-20 are the corresponding medium claims to method claims 5-6. Therefore, claims 19-20 are rejected using the same rationale as applied to claims 5-6 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659